Citation Nr: 1504047	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1973 to December 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2011 rating decision of the VA Regional Office (RO) in Houston, Texas that denied service connection for bilateral hearing loss and tinnitus.  

Virtual VA and the Veterans Benefits Management System (VBMS) files have been reviewed.  There are pertinent clinical records in Virtual VA and the VBMS file contains the representative's written presentation.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss disability and tinnitus that are related to noise exposure in service for which service connection is warranted.  

VA outpatient clinic notes disclose that the Veteran was evaluated by a VA audiologist on November 2, 2011 with complaints of decreased hearing and long-standing tinnitus, bilaterally.  It was reported that otoscopy was unremarkable following removal of excessive cerumen by the health technician, and that pure tone air conduction testing revealed thresholds within normal limits from 250-4000 Hertz with moderate-to-severe hearing loss at 6000-8000 Hertz in the right ear and mild hearing loss at 6000-8000 Hertz in the left ear.  Word recognition scores were reported to be excellent with 96% in the right ear and 100% on the left.  The examiner noted that the audiogram results could be viewed in the VA computerized records system under Tools/Audiogram Display.  An assessment of asymmetrical high-frequency sensorineural hearing loss with normal middle ear function was provided.  The Board observes, however, that the VA audiogram report is not of record and the Board does not have access to the electronic file listed.

On November 7, 2011, the Veteran was afforded an outside audiometric evaluation and an examination for VA by a contract physician with a specialty in otolaryngology, both of which determined that the Veteran had sensorineural hearing loss at all frequencies between 500-8000 Hertz.  The examiner opined that hearing loss and tinnitus were less likely than not related to service.  

On ensuing VA audiology consultation in February 2012, the assessment was ASSNHFHL [asymmetric sensorineural high frequency hearing loss] R>L [right greater than left], intermittent tinnitus, and rare pulsatile tinnitus.  The appellant was informed that he needed further diagnostic studies, to include magnetic resonance imaging and/or a brain CAT scan to rule out retrocochlear pathology or other inner ear disease.  However, he declined to have these studies performed.

The Board thus points out that there appears to be a conflict in the findings as to whether the Veteran has hearing loss by VA standards.  Additionally, the record indicates that the appellant receives VA outpatient treatment for symptoms associated with hearing impairment.  The record reflects that the most recent clinical data are dated in August 2012.  As referenced above, the November 2, 2011 VA audiogram report is not of record.  The Board is thus put on notice as the existence of additional VA clinical data that should be requested and associated with the file. See Bell v. Derwinski, 2 Vet. App. 611.  Therefore, the November 2, 2011 VA audiogram report and VA audiology records dating from September 2012 should be requested and associated with the claims folder.  Additionally, the Veteran should be afforded a current VA audiology examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the November 2, 2011 VA audiometric evaluation report and relevant VA (audiology) outpatient records from September 2012 through the present and associate with the claims folder (to include Virtual VA/VBMS).  The attempt to retrieve this information should be documented in the claims folder.

2.  Thereafter, schedule the Veteran for an examination by a VA audiologist or by contract, to include an audiometric evaluation.  Provide the claims folder and electronic records to the examiner for review prior to evaluation.  The examiner must then furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) the appellant has bilateral hearing loss and tinnitus related to military service.  A complete rationale for the opinion must be provided.

3.  After taking any further development deemed appropriate, re-adjudicate the issues.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case returns to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


